DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: absent improper use of hindsight, the prior art does not teach or make obvious the combination of structures defining the present screw, particularly including a head having a plurality of positioning threads on a bottom surface,  a shank extending therefrom and having a cylindrical portion and a tapered tip, a first screw thread connected at one end to a positioning tooth at the tip of the shank and having a plurality of cutting units and a plurality of connecting sections between each two adjacent cutting units and defining a plurality of shaving collection spaces between the each two adjacent cutting units, the shank also having a plurality of second screw threads, the second screw threads including a bevel cutting section and an arc cutting section which define an included angle therebetween, the shank also having a reamer thread disposed at an upper end nearer the head, and a plurality of embossed teeth between the first screw thread and the reamer thread.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,895,187 to Kuo-Tai discloses several of the individual structures similar to that of the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677